 Case 2:20-cv-11976-GAD-RSW ECF No. 1 filed 07/23/20        PageID.1   Page 1 of 6



                    UNITED STATES DISTRICT COURT
                    EASTERN DISTRICT OF MICHIGAN
                         SOUTHERN DIVISION

CHRISTOPHER KHAMI,
                                                   Case No.: 20-cv-11976
      Plaintiff,                                   Hon. ________________
                                                   Mag. ________________
v.

CENLAR FEDERAL SAVINGS BANK, a/k/a,
CENLAR FSB Central Loan Administration
& Reporting

     Defendant.
__________________________________________________________________

                       NOTICE OF REMOVAL
 __________________________________________________________________

      Defendant CENLAR, FSB, incorrectly sued herein as CENLAR FEDERAL

SAVINGS BANK, a/k/a, CENLAR FSB Central Loan Administration & Reporting

(“Cenlar”), by Counsel and consistent with 28 U.S.C. §§ 1331, 1441, and 1446,

respectfully notifies this Court that it is removing the above-captioned action,

currently pending as Case No. 2020-181875-CH in the 6th Circuit Court for the

County of Oakland, State of Michigan. As grounds for the removal, Cenlar states as

follows:

      1.     On or about June 19, 2020, Plaintiff filed a lawsuit in the 6th Circuit

Court for the County of Oakland, State of Michigan, entitled Christopher Khami v.

Cenlar Federal Savings Bank a/k/a, Cenlar FSB Central Loan Administration &


                                         1
    Case 2:20-cv-11976-GAD-RSW ECF No. 1 filed 07/23/20        PageID.2    Page 2 of 6



Reporting, arising out of an issuing involving a mortgage on the real property located

at 2540 Florence Drive, Rochester Hills, Michigan 48309.1

        2.    This Notice of Removal is timely under 28 U.S.C. § 1446 in that it was

filed on July 21, 2020, which is within thirty days of June 29, 2020, the date of

service on Cenlar.

        3.    Consistent with 28 U.S.C. § 1446(a), true and correct copies of the

pleadings in the state court action are attached and incorporated as (Exhibit 1). No

further proceedings have been had in the state court action in relation to Plaintiff’s

Complaint.

        4.    The above-described action is one that may be removed by Defendant

consistent with the provisions of 28 U.S.C. §§ 1331, 1367, 1441, and 1446 on the

basis of federal question jurisdiction and supplemental jurisdiction.

                 Federal Question and Supplemental Jurisdiction

        5.    Plaintiff’s Complaint alleges claims for: (1) violation of the Fair Credit

Reporting Act (“FCRA”), 15 U.S.C. § 1681, et. seq.; (2) violations of 15 U.S.C. §

1692 et. seq. (Fair Debt Collection Practices Act) (“FDCPA”) and MCL 445.251 et.

seq. (Michigan Regulation of Collection Practices Act) (“MRCPA”); and (3) a

Discharge of Paid Mortgage pursuant to MCL 565.44.




1
    Exhibit 1, Plaintiff’s Complaint, Case No. 2020/181875-CH.
                                           2
    Case 2:20-cv-11976-GAD-RSW ECF No. 1 filed 07/23/20         PageID.3    Page 3 of 6



         6.     This Court has original subject matter jurisdiction over this matter

under 28 U.S.C. § 1331 because the heart of Plaintiff’s Complaint, his claims for

violations of the FCRA and FDCPA, arise “under the Constitution, laws, or treaties

of the United States.” 28 U.S.C. § 1331.

         7.     Specifically, the lead count in Plaintiff’s Complaint alleges that Cenlar

violated the FCRA by failing to establish or follow reasonable procedures in credit

reporting.2 . Likewise, Plaintiff alleges that Cenlar failed to cease and desist contact

with Plaintiff in violation of the FDCPA.3

         8.     Thus, consistent with 28 U.S.C. § 1331, this Court has original subject

matter jurisdiction over Plaintiff’s FCRA and FDCPA claims. See Scott v. First

Southern Nat’l Bank, 936 F.3d 509, 512 (6th Cir. 2019) (“First Southern removed

the action to federal district court, properly invoking federal question jurisdiction for

Plaintiffs’ claims under the Fair Credit Reporting Act (“FCRA”), and supplemental

jurisdiction over Plaintiffs’ related state common law claims.”) (internal citations

omitted); See also, Hawkins v. EverBank Mortg., No. 1:16-cv-83, 2016 U.S. Dist.

LEXIS 116521, at *6, (W.D. Mich. July 20, 2016) (“In his complaint, Plaintiff

alleges violations of the Truth in Lending Act and the Fair Debt Collection Practices




2
    Exhibit 1, p. 3 of 7.
3
    Exhibit 1, p. 4 of 7.
                                             3
 Case 2:20-cv-11976-GAD-RSW ECF No. 1 filed 07/23/20         PageID.4      Page 4 of 6



Act both of which are enactments of federal law. The United States District Courts

have original jurisdiction over claims alleging violation of either enactment.”)

      9.     Further, this Court has supplemental jurisdiction, pursuant to 28 U.S.C.

§§ 1367 and 1441(c) and general principles of supplemental jurisdiction, over

Plaintiff’s remaining claims state law claims involving the MRCPA and MCL

656.44 since they are part of the same case and controversy. Scott v. First Southern

Nat’l Bank, 936 F.3d 509, 512 (6th Cir. 2019).

      10.    The Eastern District of Michigan is the proper judicial district for

removal because Oakland County is where the state court action is currently

pending.

      11.    Venue is proper under 28 U.S.C. § 1441(a) and E.D. Mich. LR 83.10

because this Court is the United States District Court for the district corresponding

to the place, Oakland County, where the action is pending.

      12.    This action is not an action described in 28 U.S.C. § 1445.

      13.    By virtue of this Notice of Removal, Cenlar does not waive its right to

respond to the Complaint and/or assert any claims, defenses, or other motions.

      14.    This Notice of Removal will be served on all adverse parties consistent

with 28 U.S.C. § 1446.

      15.    Pursuant to 28 U.S.C. § 1446(d), a notice of filing—a copy of which,

without exhibits, is attached hereto—is contemporaneously being filed with the


                                          4
 Case 2:20-cv-11976-GAD-RSW ECF No. 1 filed 07/23/20        PageID.5   Page 5 of 6



Circuit Court for the County of Oakland, State of Michigan, and electronically

served on the adverse party. (Exhibit 2).

                                 CONCLUSION

      16.   Therefore, Cenlar hereby gives notice of this removal, pursuant to 28

U.S.C. §§ 1332, 1441, and 1446, from the Circuit Court for the County of Oakland,

State of Michigan, to the United States District Court for the Eastern District of

Michigan, Southern Division.

      Cenlar therefore requests removal of the state-court action to this Court and

request that further proceedings be conducted in this Court as provided by law.

Dated: July 23, 2020                  Respectfully submitted,

                                      /s/ J. Travis Mihelick
                                      DINSMORE & SHOHL LLP
                                      J. Travis Mihelick (P73050)
                                      Counsel for Defendant
                                      900 Wilshire Drive, Suite 300
                                      Troy, Michigan 48084
                                      (248) 203-1655 / (248) 647-5210 (fax)
                                      travis.mihelick@dinsmore.com




                                            5
Case 2:20-cv-11976-GAD-RSW ECF No. 1 filed 07/23/20          PageID.6    Page 6 of 6




                       CERTIFICATE OF SERVICE

    I hereby certify that on July 23, 2020 I electronically filed the foregoing
    instrument with the Clerk of the Court using the ECF system and that a
    copy was electronically served on all counsel of record via the ECF
    system, and to any counsel not registered to receive electronic copies
    from the court, by enclosing same in a sealed envelope with first class
    postage fully prepaid, addressed to the above, and depositing said
    envelope and its contents in a receptacle for the U.S. mail.

                                            /s/ J. Travis Mihelick
                                            J. Travis Mihelick (P73050)




                                        6
